228 F.2d 53
In the Matter of: Charles H. FLASPHALER, Petitioner.
Misc. No. 572.
United States Court of Appeals District of Columbia Circuit.
Argued November 29, 1955.
Decided December 8, 1955.

Mr. Homer Brooks, Washington, D. C., for petitioner.
Mr. Paul A. Sweeney, Atty., Dept. of Justice, for respondent.
Before EDGERTON, Chief Judge, and PRETTYMAN, WILBUR K. MILLER, BAZELON, FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
We allowed this petition for a writ of mandamus to be filed so that we might consider the petitioner's claim that it was the clear duty of the District Court to admit the petitioner to its bar. After hearing argument and being now fully advised, we find that mandamus does not lie. In re Jacobi, 94 U.S.App.D.C. 106, 217 F.2d 668.


2
Petition denied.